COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 SHAWN COKER,
 NEIGHBORHOOD PARTNERS, INC.,                   §              No. 08-13-00127-CV
 BLUE MOON REALTY GROUP AND
 WIZARD FUNDING, L.L.C.,                        §                   Appeal from

                       Appellants,              §               236th District Court

 v.                                             §            of Tarrant County, Texas

 TEISHA D. BOLES,                               §              (TC # 236-265240-13)

                       Appellee.                §


                                       JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order Appellants to pay all costs of this

appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF NOVEMBER, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.